DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 3/16/2021 has been approved. The amendment filed on 
3/16/2021 has been entered. Claim 2 has been canceled. Claims 1 and 3-19 remain for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Baba et al. (Baba et al. – 2006/0232418; herein after referred to as “Baba”).
Regarding claim 1, Baba discloses a smartcard comprising: 
a card body for a smartcard formed from a single metal layer[[,]] which is folded over itself to create a two layer metal inlay having a top (front, upper) metal layer and a bottom (rear, ; and a layer of adhesive between the top and bottom metal layers (Baba; figures 2, 6, 7, par. 0024, 0025, 0027, 0052, 0074, 0075 – layer 102 which is made of copper, folded into top layer and bottom layer, ear sections 112a, conductive adhesive 116 which is pasted as a layer bonded to the ear/folded sections of the metal layer).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The Terminal Disclaimer filed on 3/16/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Further, the prior art fails to disclose:
i. the smartcard of claim 1, wherein: the top metal layer comprises a module cavity and a first slit extending from an outer edge of the top metal layer to the module cavity; and the bottom metal layer comprises a module opening and a second slit extending from an outer edge of the bottom metal layer to the module opening (claim 3, claim 4 depends on claim 3).  
ii. the smartcard of claim 1, further comprising: a front overlay layer and a front graphic layer mounted with an adhesive layer to the top metal layer; and a rear overlay layer and a rear graphic layer mounted with an adhesive layer to the bottom metal layer (claim 5).  

	iv. method of manufacturing a metal core for a smartcard, comprising: providing a first metal layer; providing a second metal layer; providing an adhesive layer between the first and second metal layers; and laminating the first and second metal layers together to form the metal core; characterized by: forming a first portion of a stepped opening in the first metal layer, wherein the first portion has a first thickness and shape; and forming a second portion of the stepped opening in the second metal layer, wherein the second portion has a second thickness and shape.
	v. smartcard comprising: a metal layer having an outer edge, an opening for receiving at least a portion of a transponder chip module, and a slit extending through the metal layer from one end at the outer edge of the metal layer to another end at the opening; wherein the slit is wider at its outer edge end or its opening end (claim 15).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.